Opinion by
Judge Blatt,
This is an appeal from an order of the Court of Common Pleas of Adams County which affirmed the Pennsylvania Department of Transportation’s refusal to issue a driver’s license to the appellant because his operating privileges had been suspended in New Jersey.
We affirm the order of the lower court and dismiss this appeal on the able opinion of President Judge John A. MacPhail, which may be found at 17 Adams L. J. 184 (1976).
Obdeb
And Now, this 18th day of February, 1977, the order of the Court of Common Pleas of Adams County is affirmed.